Citation Nr: 1037690	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-20 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder, to include 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board remanded the Veteran's claim in July 2009 
for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A back disorder, to include degenerative arthritis, was not 
manifest during service, was not manifest within one year of 
separation, and any current diagnosis of a back disorder is not 
attributable to service.


CONCLUSION OF LAW

A back disorder, to include degenerative arthritis, was not 
incurred in or aggravated by service and may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in September 2004, 
prior to initial adjudication, informed the Veteran of the 
information necessary to substantiate his claim.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
Further, a March 2006 letter provided the general criteria for 
the assignment of disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In addition to the foregoing, the Board observes that the 
appellant's VA treatment records and identified private medical 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this regard, the Board observes 
that the appellant's service records are not contained in the 
claims file and have been presumed destroyed.  When service 
medical records are presumed destroyed, VA is obligated to search 
for alternative forms of medical records. See Cuevas v. Principi, 
3 Vet. App. 542 (1992).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in cases where a veteran's 
service medical records are unavailable, through no fault of the 
Veteran, there is a "heightened duty" to assist the Veteran in 
the development of the case.  See generally McCormick v. Gober, 
14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the Veteran's claim has 
been undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for service 
connection.  Rather, this duty increases the Board's obligation 
to evaluate and discuss all of the evidence that may be favorable 
to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Regarding the Veteran's private medical records, the Veteran 
alleged that he was injured in service (see VA Form 9, June 
2007), and the Veteran's private provider stated that he treated 
the Veteran for back problems in the 1960's and 1970's (see 
Statement, October 2004).  As noted above, the Board remanded the 
Veteran's claim so as to facilitate an additional attempt to 
obtain these records.  In response, an additional VCAA notice was 
sent to the Veteran in July 2009 and November 2009, and these 
medical records were specifically requested.  A consent form was 
included in each notification.  Alternately, the Veteran was 
requested to provide a summary of the treatment provided to him 
from Dr. H.R.D. between the 1960's and 1970's as the doctor had 
suggested in his prior statement.  However, to date, no 
additional records or summary of treatment have been received 
from either the Veteran or his provider.  The Board notes that 
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
foregoing, the Board finds that no additional evidence, which may 
aid the Veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified, or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the etiology of his claimed disability in 
September 2007.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The VA opinion obtained in this case 
is adequate, as the report is predicated on a reading of 
pertinent medical records and provided findings relevant to the 
applicable rating criteria.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4) (2009).  The VA examination report is 
thorough and supported by the record.  The examination noted 
above is therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection 

In this case, the Veteran claimed that he has a disorder of the 
lumbosacral spine (to include degenerative disc disease), as a 
result of his period of active service.  According to the 
Veteran, he fell of the platform of a "big gun" during an 
alert.  He claimed that it was raining, and that he slipped off 
the platform hitting his back.  He maintained that he required 
help to get up.  He further claimed that he was treated at the 
dispensary and placed on quarters for one week and provided 
medication.  See VA Form 9, June 2007.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  The Court held 
that, in order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with mild degenerative disc disease of the lumbosacral 
spine.  See VA examination report, September 2007.  Thus, element 
(1) of Hickson has been satisfied for this issue, in that the 
Veteran has demonstrated that he has a current diagnosis.  

Regarding an in-service diagnosis, as noted above, the Veteran's 
service treatment records are missing.  The Board observes that, 
according to the appellant's DD- 214, the Veteran was assigned to 
Battery B, 9th AAA Gun Battalion.  A search of morning reports 
from the 9th AAA Gun Battalion, investigated in January 2005, 
failed to uncover any mention of an injury to the Veteran.  While 
his military occupation specialty (MOS) is not listed in his 
service separation record or on his DD- 214, the claims file 
contains copies of several photographs, dated in April 1953, that 
purportedly show the Veteran standing and working with 120 mm 
guns.  See Photographs, October 2004.  

Post-service, records from Piggott Memorial Hospital indicate 
that the Veteran was seen with severe back pain, diagnosed as 
acute lumbar strain and possible lumbar disc disease, in March 
1983.  The Veteran reported the onset of back pain on the 
previous day.  He complained of back pain which radiated into the 
right lower extremity.  X-ray evidence noted that vertebral body 
heights and intervertebral spaces were normally-maintained, there 
was no spondylolisthesis, and no radiographic abnormality was 
identified.  See Report, March 14, 1983.  In April 1988, the 
Veteran again reported with pain in the lower back.  Records from 
February 1995 through September 1998 document continued 
complaints and treatment for lower back pain, as well as a 
diagnosis for "low disc disease."  See Report, September 8, 
1998.

VA outpatient treatment records diagnosed the Veteran with 
arthritis of the lumbosacral spine.  However, an etiological 
opinion was not provided.  See Outpatient report, January 25, 
2004.   Reports of back pain were also noted in March, April, and 
August of 2004.

A note from the Veteran's private provider stated that he treated 
the Veteran at Piggott Hospital for back problems in the 1960's 
and 1970's.  He stated that medical records were available at 
that location, and that a more precise summary would be available 
if needed.  See Statement, October 7, 2004.  However, the Board 
notes that, despite repeated requests and a July 2009 Board 
remand, neither additional medical records nor a more detailed 
treatment summary from the doctor have been associated with the 
file.

A September 2004 medical report noted low back pain with 
significant osteoarthritis and bulging discs in his lumbar spine.  
Back pain was noted in private reports dated October 1, 2004 and 
October 11, 2004.  

In addition, the claims file contains statements from a fellow 
service member, received in September 2004 and October 2005, in 
which R.R. reports that he personally knew that the Veteran fell 
in a heavy rainstorm, slipping and falling on the platform of a 
120 mm artillery gun about 2 o'clock in the morning.  It was 
further noted that they were having an alert on or about March 
15, 1954.  R.R. stated that the Veteran was the gun commander on 
Gun 2.  R.R. reported that the Veteran was put on quarters for  a 
week or so, and that the Veteran still had problems with his 
back.  See Statement, June 2005.

Another statement, authored by the Veteran's sister, noted that 
the Veteran wrote home regarding an accident and injury, 
resulting from a fall from a platform of a 120 mm Aircraft gun on 
March 15, 1954.  She also asserted that the family was concerned 
for the Veteran's back injury at that time, and it had been an 
intermittent problem throughout his life.  See Statement, October 
25, 2005.

In conjunction with the Veteran's claim, a VA examination was 
provided in September 2007.  At that time, the Veteran reported a 
fall from a gun platform, of about four feet, and stated that he 
was put "in quarters" for "about a week."  The Veteran stated 
that his current back disorder stemmed from that incident.  The 
Veteran complained of severe back pain, which had existed since 
active duty.  X-ray evidence demonstrated mild arthritis.  
Ultimately, the examiner diagnosed the Veteran with mild 
degenerative disc disease, lower back.  It was noted that, per 
available records, the Veteran complained of lower back pain ever 
since active duty, however it was also noted that the Veteran, on 
admission to Piggott Hospital in 1983, reported the onset of 
severe back pain one day prior to admission.  As such, the 
examiner opined that it was not likely that the Veteran's 
reported in-service injury was the cause of his current back 
pain.  See VA examination report, September 17, 2007.

As to the Veteran's assertions that his claimed disorder is 
causally-related to an undocumented, in-service accident, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, a non-precedential case, the Court held 
that, in some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the Board 
in the first instance.  The Court set forth a two-step analysis 
to evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury for 
which lay evidence is competent evidence.  If so, the Board must 
weigh that evidence against the other evidence of record.  See 
Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. 
March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992) (single judge decisions may be relied upon for any 
persuasiveness or reasoning they contain).  

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service accident.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As to the 
other lay statements of record, to include the statements from 
the Veteran's sister and R.R., the Board again finds that these 
individuals are competent to report conversations with and/or 
letters from the Veteran in relation to a purported in-service 
accident.  As such, these statements regarding the details of his 
in-service accident are competent, and must be given proper 
weight due to the lack of service treatment records.   While the 
Veteran is competent to report the details of an in-service fall, 
the Veteran, nor his sister or fellow serviceman, have not been 
shown to be competent to link the reported complaints or a 
current back disorder to the Veteran's period of active service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Therefore, although the statements of record 
offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical nexus 
between his claimed disorder and his period of service.

Based on the foregoing, the Board finds that the most probative 
evidence of record establishes that the Veteran's back shoulder 
had its onset years after the Veteran separated from service and 
is unrelated thereto.  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  See Colvin.  
In this case, the September 2007 VA medical opinion is afforded 
more probative weight than the lay evidence of record.   The 
examiner pointed to a specific report in which the Veteran 
complained of back pain, for a duration of one day, in 1983, as 
well as the lack of evidence of treatment prior to that date.  He 
also noted the inservice injury as well as the Veteran's reports 
of back pain since that time.  The lay statements attesting to 
authors' knowledge of the inservice incident and reports of 
continuing back pain since that time were also of record and 
contained in the claims folder at the time of the review of the 
VA examiner.

While records of ongoing complaints and treatment for back pain 
since 1983 have been associated with the record, the Veteran's 
file does not contain objective evidence of back pain within one 
year of separation.  Despite the statement from the Veteran's 
private provider, in which it was noted that the Veteran had 
received treatment between 1960 and 1970, neither these records 
nor a more detailed statement of treatment during this time from 
this provider have been associated with the record to date.  As 
noted above, "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood.  In the absence of the Veteran's assistance in obtaining 
private medical records, or even a summary of treatment per his 
provider's statement, the Board finds that no probative, medical 
evidence is contained within the claims file to support the 
Veteran's contentions.  The Board notes moreover, that the 
Veteran's provider in the 1960's and 1970's did not relate the 
back disorder for which he treated the Veteran during that time 
to any current back disorder.

In sum, the competent and probative evidence does not establish 
that the Veteran's claimed back disorder began in service.  There 
are no contemporaneous records of any complaints, findings, 
treatment, or diagnosis of a back disorder for many years after 
separation.  In contrast to the claims of the Veteran, in which 
he noted treatment for a back disorder within one year of 
separation from active duty, the record establishes that 
approximately 50 years after separation, the Veteran filed a 
claim for service connection for a back disorder.  This 
significant lapse of time is highly probative evidence against 
the Veteran's claim of a nexus between this disorder and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding that a significant lapse in time between service 
and post-service medical treatment may be considered in the 
analysis of a service connection claim).  Moreover, the most 
probative evidence establishes that the current back disorder is 
not etiologically-related to service, as supported by the 
documentary record.  Although statements from the Veteran and 
others appear to suggest that the Veteran's current disorder is 
related to the inservice back injury, they have not been shown to 
be competent to form a competent and probative medical opinion.   
Instead, the VA examiner of record noted that the Veteran's 
spinal disorder was not likely related to the inservice injury.  
Further, despite repeated attempts by VA to assist the Veteran in 
obtaining either private records from as early as the 1960's, or 
a detailed summary of treatment from the Veteran's private 
provider for this time period, the Board notes that there is no 
medical opinion of record linking the Veteran's claimed disorder 
to his period of active service, to include as the result of a 
fall from a machine gun platform in 1954, nor is there medical 
evidence of record linking the reported back symptoms since that 
time to a current diagnosis.   

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2009).  Therefore, the preponderance is against the 
Veteran's claim for entitlement to service connection for a back 
disorder, and it must be denied.


ORDER

Entitlement to service connection for a back disorder, to include 
degenerative arthritis, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


